OaAnN OG WN BF

bh pS
LH ©

ay
NO

13

14
415
16
17

Case 2:20-cv-00372-RAJ Document 1-3 Filed 03/09/20 Page 1 of 6
S-2577.3 #2 a

SECOND SUBSTITUTE SENATE BILL 5930

 

State of Washington 60th Legislature 2007 Regular Session

By Senate Committee on Ways & Means (originally sponsored by Senators
Keiser, . Kohl-Welles, Shin and Rasmussen; by request of Governor
Gregoire)

READ FIRST TIME 03/05/07.

AN ACT Relating to providing high quality, affordable health care
to Washingtonians based on the recommendations of the blue ribbon
commission on health care costs and access; amending RCW 7.70.060,
41.05.220, 48.41.110, 48.41.160, 48.41.200, 48.41.037, 48.41.1600,
48.43.005, 48.41.190, 41.05.075, and 41.05.540; adding a new section to
chapter 74.09 RCW; adding new sections to chapter 43.70 RCW; adding new
sections to chapter 41.05 RCW; adding a new séction to chapter 48.20
RCW; adding a new section to chapter 48.21 RCW; adding a new section to
chapter 48.44 RCW; adding a new section to chapter 48.46 RCW; creating
new sections; providing an effective date; providing an expiration
date; and declaring an emergency.

BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF WASHINGTON:
USE STATE PURCHASING TO IMPROVE HEALTH CARE QUALITY

NEW SECTION. Sec. 1. The health care authority and the department

of social and health services shall, by September 1, 2007, develop a

five-year plan to change reimbursement within state purchased health
care programs to:

p. 1 2SSB 5930
oOnN OO Rh WD EF

Bee RPP eB Bp BE
NOuoB ON HF OO

18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

Case 2:20-cv-00372-RAJ Document 1-3 Filed 03/09/20 Page 2 of 6

(1) Reward quality health outcomes rather than simply paying for
the receipt of particular services or procedures;

(2) Pay for care that reflects patient preference and is of proven
value;

(3) Require the use of evidence-based standards of care where
available;

(4) Tie provider rate increases to measurable improvements in
access to quality care;

(5) Direct enrollees to quality care systems;

(6) Better support primary care and provide a medical home to all
enrollees; and

(7) Pay for e-mail consultations, telemedicine, and telehealth
where doing so reduces the overall cost of care.

The plan shall identify any existing barriers and opportunities to
support implementation, including needed changes to state or federal
law and be submitted to the governor and the legislature upon
completion.

NEW SECTION. Sec. 2. The legislature finds that unwarranted
variations in health care, variations not explained by illness, patient
preference, or the dictates of evidence-based medicine, are a
Significant feature of health care in Washington state. There is
growing evidence that, for preference-sensitive care involving elective
surgery, the quality of patient-practitioner communication about the
benefits, harms, and uncertainty of available treatment options can be
improved by introducing high-quality decision aids that encourage
shared decision making. The international patient decision aid
standards collaboration, a network of over one hundred researchers,
practitioners, patients, and policy makers from fourteen countries,
have developed standards for constructing high-quality decision aids.
The legislature declares an intent to focus on improving the quality of
patient-practitioner communication and on increasing the extent to
which patients make genuinely informed, preference-based treatment
decisions. Randomized clinical trial evidence indicates that effective
use of well designed decision aids is likely to improve the quality of
patient decision making, reduce unwarranted variations in health care,
and result in lower health care costs overall. Despite this growing
body of evidence, widespread use of decision aids has yet to occur.

2SSB 5930 p. 2
oOo nr onwikk WN EB

Mee Ee eB
oh WN RB ©

16
17
18
19
20
21
22
23
24
25
26
27
28

29
30
31
32
33
34
35
36

Case 2:20-cv-00372-RAJ Document 1-3 Filed 03/09/20 Page 3 of 6

Barriers include: (1) Lack of awareness of existing, appropriate,
high-quality decision aids; (2) poor accessibility to such decision
aids; (3) low practitioner acceptance of decision aids in terms of
compatibility with their practice, ease of use, and expense to
incorporate into practice; (4) lack of incentives for use, such as
reduced liability and reimbursement for their use; and (5) lack of a
process to certify that a decision aid meets the standards required of
a high-quality decision aid. The legislature intends to promote new
public/private collaborative efforts to broaden the development, use,
evaluation, and certification of effective decision aids and intends to
support the collaborative through providing new recognition of the
shared decision-making process and patient decision aids in the state's
laws on informed consent. The legislature also intends to establish a
process for certifying that a given decision aid meets the standards
required for a high-quality decision aid.

NEW SECTION. Sec. 3. The state health care authority shall work
in collaboration with the health professions and quality improvement
communities to increase awareness of appropriate, high-quality decision
aids, and to train physicians and other practitioners in their use.
The effort shall focus on one or more of the preference-sensitive
conditions with high rates of unwarranted variation in Washington, and
can include strategies such as prominent linkage to such decision aids
in state web sites, and training/awareness programs in conjunction with
professional and quality improvement groups. The state health care
authority shall, in consultation with the national committee for
quality assurance, identify a certification process for patient
decision aids. The state health care authority may accept donations or
grants to support such efforts.

NEW SECTION. Sec. 4. The state health care authority shall work
with contracting health carriers and health care providers, and a
nonproprietary public interest research group and/or university-based
research group, to implement practical and usable models to demonstrate
shared decision making in everyday clinical practice. The
demonstrations shall be conducted at one or more multispecialty group
practice sites providing state purchased health care in the state of
Washington, and may include other practice sites providing state

p. 3 2SSB 5930
omn Ooh WND EF

BRR RP eB Pe BE
N Oo BWM HE ©

18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36

Case 2:20-cv-00372-RAJ Document 1-3 Filed 03/09/20 Page 4 of 6

purchased health care. The demonstrations must include the following
elements: Incorporation into clinical practice of one or more decision
aids for one or more identified preference-sensitive care areas
combined with ongoing training and support of involved practitioners
and practice teams, preferably at sites with necessary supportive
health information technology. The evaluation must include the
following elements: (1) A comparison between the demonstration sites
and, if appropriate, between the demonstration sites and a control
group, of the impact of the shared decision-making process employing
the decision aids on: The use of preference-sensitive health care
services; and associated costs saved and/or expended; and (2) an
assessment of patient knowledge of the relevant health care choices,
benefits, harms, and uncertainties; concordance between patient values
and care received; and satisfaction with the decision-making process
and their health outcomes by patients and involved physicians and other
health care practitioners. The health care authority may solicit and
accept funding to support the demonstration and evaluation.

_ OW Hs we vm
cae! ie \
or 2

q

Sec. 5. RCW 7.70.060 and 1975-'76 2nd ex.s. c 56 sS 11 are each
amended to read as follows:

(1) If a patient while legally competent, or his or_ her
representative if he or she is not competent, signs a consent form
which sets forth the following, the signed consent form shall
constitute prima facie evidence that the patient gave his or her
informed consent to the treatment administered and the patient has the
burden of rebutting this by a preponderance of the evidence:

((44+)) (a) A description, in language the patient could reasonably
be expected to understand, of:

((4a})) (2) The nature and character of the proposed treatment;

((<6}+)) (41) The anticipated results of the proposed treatment;

(((6+)) (431) The recognized possible alternative forms of
treatment; and

((¢4)) (iv) The recognized serious possible risks, complications,
and anticipated benefits involved in the treatment and in the
recognized possible alternative forms of treatment, including
nontreatment;

((423)) (b) Or as an alternative, a statement that the patient

2SSB 5930 p. 4
oOo On oath WN FB

WOwWwWWwW WWwWOWANNND NMP NNN NN BP RP PRP EF RP RP eB PP
On OTF WHR OHO AN OP WHF AGMA N ODA KEAN FE ®©

Case 2:20-cv-00372-RAJ Document 1-3 Filed 03/09/20 Page 5 of 6

elects not to be informed of the elements set forth in (a) of this
subsection ((4)—ef-this—sectien) ).

(2) If a patient while legally competent, or his or her
representative if he or she is not competent, signs an acknowledgement
of shared decision making as described in subsection (3) of this
section, such acknowledgement shall constitute prima facie evidence
that the patient gave his or her informed consent to the treatment
administered and the patient has the burden of rebutting this by clear
and convincing evidence. An acknowledgement of shared decision making
shall include:

(a) A statement that the patient, or his or her representative, and
the health care provider have engaged in shared decision making as an
alternative means of meeting the informed consent requirements set
forth by laws, accreditation standards, and other mandates;

(b) A brief description of the services that the patient and
provider jointly have agreed will be furnished:

(c) A brief description of the patient decision aid or aids that
have been used by the patient and provider to address the needs for (i)
high-quality, up-to-date information about the condition, including
risk and benefits of available options and, if appropriate, a
discussion of the limits of scientific knowledge about outcomes: (ii)
values clarification to help patients sort out their values and
preferences; and (iii) guidance or coaching in deliberation, designed
to improve the patient's involvement in the decision process;

(d) A statement that the patient or his or her representative
understands: The risk or seriousness of the disease or condition to be
prevented or treated; the available treatment alternatives, including
nontreatment; and the risks, benefits, and uncertainties of the
treatment alternatives, including nontreatment; and

(e) A statement certifying that the patient or his or her
representative has had the opportunity to ask the provider questions,
and to have any questions answered to the patient's satisfaction, and
indicating the patient's intent to receive the identified services.

(3) “Shared decision making" means a process in which the physician
or other health care practitioner discusses with the patient or his or
her representative the information specified in subsection (1)(a) of
this section, with or without the use of a patient decision aid, and
the patient shares with the provider such relevant personal information

p. 5 2SSB 5930
onan oOo RR WD BR

NNNNNN BBE BBB BB Pp BE
OB WNHHOOAN OD HO RWNEH ©

26

27
28
29
30
31
32
33
34
35
36

Case 2:20-cv-00372-RAJ Document 1-3 Filed 03/09/20 Page 6 of 6

as might make one treatment or side effect more or less tolerable than
others. The goal of shared decision making is for the patient and
physician or other health care practitioner to feel they appropriately
understand the nature of the procedure, the risks and benefits, as well
as the individual values and preferences that influence the treatment
decision, such that both are willing to sign a statement acknowledging
that they have engaged in shared decision making and setting forth the
agreed treatment to be furnished.

(4) "Patient decision aid" means a written, audio-visual, or online
tool that provides a balanced presentation of the condition and
treatment options, benefits, and harms, including, if appropriate, a
discussion of the limits of scientific knowledge about outcomes, and
that_is certified by one or more national certifying organizations
approved by the health care authority. In order to be an approved
national certifying organization, an organization must use a rigorous
evaluation process to assure that decision aids are competently
developed, provide a balanced presentation of treatment options,
benefits, and harms, and are efficacious at improving decision making.

(5) Failure to use a form or to engage in shared decision making,
with or without the use of a patient decision aid, shall not be
admissible as evidence of failure to obtain informed consent. There
shall be no liability, civil or otherwise, resulting from_a health care
provider choosing either the signed consent form set forth in
subsection (1)(a) of this section or the signed acknowledgement of
shared decision making as set forth in subsection (2) of this section.

 

 

 

PREVENTION AND MANAGEMENT OF CHRONIC ILLNESS

NEW SECTION. Sec. 6. A new section is added to chapter 74.09 RCW
to read as follows:

(1) The department of social and health services, in collaboration
with the department of health, shall:

(a) Design and implement medical homes for its aged, blind, and
disabled clients in conjunction with chronic care management programs
to improve health outcomes, access, and cost-effectiveness. Programs
must be evidence based, facilitating the use of information technology
to improve quality of care, and must improve coordination of primary,
acute, and long-term care for those clients with multiple chronic

2SSB 5930 p. 6
